                              Case 1:19-cv-02777-TCB Document 1-6 Filed 06/18/19 Page 1 of 2
JS44 (Rev. 6/2017 NDGA)                            CIVIL COVER SHEET
The JS44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by
local rules of court. This form is required for the use of the Clerk of Court for the purpose of initiating the civil docket record. (SEE INSTRUCTIONS ATTACHED)


I. (a) PLAINTIFF(S)                                                                              DEFENDANT(S)
         StarStone National Insurance Company                                                    Tamisha Hudson, Individually and as Administrator of the
                                                                                                 Estate of Dallas L. Spruill, Deceased; Addison Hasid VI,
                                                                                                 LLC; MMG Management, LLC; Addison Capital, LLC; and
                                                                                                 BH Hasid, LLC



   (b) COUNTY OF RESIDENCE OF FIRST LISTED                                                     COUNTY OF RESIDENCE OF FIRST LISTED
        PLAINTIFF         New Castle, Delaware                                                 DEFENDANT Henry County, Georgia
                          (EXCEPT IN U.S. PLAINTIFF CASES)                                                        (IN U.S. PLAINTIFF CASES ONLY)

                                                                                                 NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND
                                                                                                 INVOLVED

  (c) ATTORNEYS (FIRM NAME, ADDRESS, TELEPHONE NUMBER, AND                                       ATTORNEYS                  (IF KNOWN)
                                   E-MAIL ADDRESS)

         Kim M. Jackson (kjackson@boviskyle.com)
         W. Randal Bryant (rbryant@boviskyle.com)
         Bovis, Kyle, Burch & Medlin, LLC
         200 Ashford Center North, Suite 500
         Atlanta, Georgia 30338; 770-391-9100

II. BASIS OF JURISDICTION                                                     III. CITIZENSHIP OF PRINCIPAL PARTIES
      (PLACE AN “X” IN ONE BOX ONLY)                                                 (PLACE AN “X” IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)
                                                                                                        (FOR DIVERSITY CASES ONLY)

                                                                              PLF      DEF                                 PLF      DEF

   1 U.S. GOVERNMENT              3 FEDERAL QUESTION                            1
                                                                                      ✔ 1 CITIZEN OF THIS STATE                4       4    INCORPORATED OR PRINCIPAL
     PLAINTIFF                      (U.S. GOVERNMENT NOT A PARTY)                                                                           PLACE OF BUSINESS IN THIS STATE
                              ✔                                                                                           ✔
   2 U.S. GOVERNMENT              4 DIVERSITY                                   2        2   CITIZEN OF ANOTHER STATE          5       5    INCORPORATED AND PRINCIPAL
     DEFENDANT                      (INDICATE CITIZENSHIP OF PARTIES                                                                        PLACE OF BUSINESS IN ANOTHER STATE
                                     IN ITEM III)
                                                                                3        3   CITIZEN OR SUBJECT OF A          6        6    FOREIGN NATION
                                                                                             FOREIGN COUNTRY


IV. ORIGIN             (PLACE AN “X “IN ONE BOX ONLY)
                                                                                                        TRANSFERRED FROM              MULTIDISTRICT         APPEAL TO DISTRICT JUDGE
   ✔ 1 ORIGINAL            2 REMOVED FROM           3 REMANDED FROM            4 REINSTATED OR        5 ANOTHER DISTRICT            6 LITIGATION -        7 FROM MAGISTRATE JUDGE
        PROCEEDING           STATE COURT             APPELLATE COURT            REOPENED                  (Specify District)          TRANSFER              JUDGMENT


        MULTIDISTRICT
      8 LITIGATION -
        DIRECT FILE


V. CAUSE OF ACTIONJURISDICTIONAL
                   (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE - DO NOT CITE
                                    STATUTES UNLESS DIVERSITY)

     28 U.S.C. § 1332(a) and 28 U.S.C. § 2201




(IF COMPLEX, CHECK REASON BELOW)

        1. Unusually large number of parties.                                        6. Problems locating or preserving evidence
        2. Unusually large number of claims or defenses.                             7. Pending parallel investigations or actions by government.
        3. Factual issues are exceptionally complex                                  8. Multiple use of experts.
        4. Greater than normal volume of evidence.                                   9. Need for discovery outside United States boundaries.
        5. Extended discovery period is needed.                                     10. Existence of highly technical issues and proof.


                                                                        CONTINUED ON REVERSE
FOR OFFICE USE ONLY

RECEIPT #                           AMOUNT $                                         APPLYING IFP                        MAG. JUDGE (IFP) ______________________

JUDGE                               MAG. JUDGE                                       NATURE OF SUIT                       CAUSE OF ACTION______________________
                                                      (Referral)
             Case 1:19-cv-02777-TCB Document 1-6 Filed 06/18/19 Page 2 of 2
VI. NATURE OF SUIT (PLACE AN “X” IN ONE BOX ONLY)
CONTRACT - "0" MONTHS DISCOVERY TRACK              CIVIL RIGHTS - "4" MONTHS DISCOVERY TRACK              SOCIAL SECURITY - "0" MONTHS DISCOVERY
         150 RECOVERY OF OVERPAYMENT &                   440 OTHER CIVIL RIGHTS                           TRACK
              ENFORCEMENT OF JUDGMENT                    441 VOTING                                               861 HIA (1395ff)
         152 RECOVERY OF DEFAULTED STUDENT               442 EMPLOYMENT                                           862 BLACK LUNG (923)
             LOANS (Excl. Veterans)                      443 HOUSING/ ACCOMMODATIONS                              863 DIWC (405(g))
         153 RECOVERY OF OVERPAYMENT OF                  445 AMERICANS with DISABILITIES - Employment             863 DIWW (405(g))
             VETERAN'S BENEFITS                          446 AMERICANS with DISABILITIES - Other                  864 SSID TITLE XVI
                                                         448 EDUCATION                                            865 RSI (405(g))
CONTRACT - "4" MONTHS DISCOVERY TRACK
     ✔   110 INSURANCE                                                                                    FEDERAL TAX SUITS - "4" MONTHS DISCOVERY
         120 MARINE                                IMMIGRATION - "0" MONTHS DISCOVERY TRACK               TRACK
         130 MILLER ACT                                  462 NATURALIZATION APPLICATION                           870 TAXES (U.S. Plaintiff or Defendant)
         140 NEGOTIABLE INSTRUMENT                       465 OTHER IMMIGRATION ACTIONS                            871 IRS - THIRD PARTY 26 USC 7609
         151 MEDICARE ACT
         160 STOCKHOLDERS' SUITS                   PRISONER PETITIONS - "0" MONTHS DISCOVERY              OTHER STATUTES - "4" MONTHS DISCOVERY
         190 OTHER CONTRACT                        TRACK                                                  TRACK
         195 CONTRACT PRODUCT LIABILITY                  463 HABEAS CORPUS- Alien Detainee                         375 FALSE CLAIMS ACT
         196 FRANCHISE                                   510 MOTIONS TO VACATE SENTENCE                            376 Qui Tam 31 USC 3729(a)
                                                         530 HABEAS CORPUS                                         400 STATE REAPPORTIONMENT
REAL PROPERTY - "4" MONTHS DISCOVERY                     535 HABEAS CORPUS DEATH PENALTY                           430 BANKS AND BANKING
TRACK                                                    540 MANDAMUS & OTHER                                      450 COMMERCE/ICC RATES/ETC.
         210 LAND CONDEMNATION                           550 CIVIL RIGHTS - Filed Pro se                           460 DEPORTATION
         220 FORECLOSURE                                 555 PRISON CONDITION(S) - Filed Pro se                    470 RACKETEER INFLUENCED AND CORRUPT
         230 RENT LEASE & EJECTMENT                      560 CIVIL DETAINEE: CONDITIONS OF                              ORGANIZATIONS
         240 TORTS TO LAND                                   CONFINEMENT                                           480 CONSUMER CREDIT
         245 TORT PRODUCT LIABILITY                                                                                490 CABLE/SATELLITE TV
         290 ALL OTHER REAL PROPERTY               PRISONER PETITIONS - "4" MONTHS DISCOVERY                       890 OTHER STATUTORY ACTIONS
                                                   TRACK                                                           891 AGRICULTURAL ACTS
TORTS - PERSONAL INJURY - "4" MONTHS                     550 CIVIL RIGHTS - Filed by Counsel                       893 ENVIRONMENTAL MATTERS
DISCOVERY TRACK                                          555 PRISON CONDITION(S) - Filed by Counsel                895 FREEDOM OF INFORMATION ACT
         310 AIRPLANE                                                                                              899 ADMINISTRATIVE PROCEDURES ACT /
         315 AIRPLANE PRODUCT LIABILITY            FORFEITURE/PENALTY - "4" MONTHS DISCOVERY                            REVIEW OR APPEAL OF AGENCY DECISION
         320 ASSAULT, LIBEL & SLANDER              TRACK                                                          950 CONSTITUTIONALITY OF STATE STATUTES
         330 FEDERAL EMPLOYERS' LIABILITY                625 DRUG RELATED SEIZURE OF PROPERTY
         340 MARINE                                           21 USC 881                                  OTHER STATUTES - "8" MONTHS DISCOVERY
         345 MARINE PRODUCT LIABILITY                    690 OTHER                                        TRACK
         350 MOTOR VEHICLE                                                                                        410 ANTITRUST
         355 MOTOR VEHICLE PRODUCT LIABILITY       LABOR - "4" MONTHS DISCOVERY TRACK                             850 SECURITIES / COMMODITIES / EXCHANGE
         360 OTHER PERSONAL INJURY                       710 FAIR LABOR STANDARDS ACT
         362 PERSONAL INJURY - MEDICAL                   720 LABOR/MGMT. RELATIONS                        OTHER STATUTES - “0" MONTHS DISCOVERY
             MALPRACTICE                                 740 RAILWAY LABOR ACT                            TRACK
         365 PERSONAL INJURY - PRODUCT LIABILITY         751 FAMILY and MEDICAL LEAVE ACT                         896 ARBITRATION
         367 PERSONAL INJURY - HEALTH CARE/              790 OTHER LABOR LITIGATION                                   (Confirm / Vacate / Order / Modify)
              PHARMACEUTICAL PRODUCT LIABILITY           791 EMPL. RET. INC. SECURITY ACT
         368 ASBESTOS PERSONAL INJURY PRODUCT
              LIABILITY                            PROPERTY RIGHTS - "4" MONTHS DISCOVERY

TORTS - PERSONAL PROPERTY - "4" MONTHS
                                                   TRACK
                                                         820 COPYRIGHTS
                                                                                                          * PLEASE NOTE DISCOVERY
DISCOVERY TRACK                                          840 TRADEMARK                                         TRACK FOR EACH CASE TYPE.
         370 OTHER FRAUD                                                                                       SEE LOCAL RULE 26.3
         371 TRUTH IN LENDING                      PROPERTY RIGHTS - "8" MONTHS DISCOVERY
         380 OTHER PERSONAL PROPERTY DAMAGE        TRACK
         385 PROPERTY DAMAGE PRODUCT LIABILITY            830 PATENT
                                                          835 PATENT-ABBREVIATED NEW DRUG
BANKRUPTCY - "0" MONTHS DISCOVERY TRACK                        APPLICATIONS (ANDA) - a/k/a
         422 APPEAL 28 USC 158                                 Hatch-Waxman cases
         423 WITHDRAWAL 28 USC 157




VII. REQUESTED IN COMPLAINT:
         CHECK IF CLASS ACTION UNDER F.R.Civ.P. 23          DEMAND $_____________________________
JURY DEMAND            YES    ✔   NO (CHECK YES ONLY IF DEMANDED IN COMPLAINT)


VIII. RELATED/REFILED CASE(S) IF ANY
         JUDGE_______________________________                           DOCKET NO._______________________
CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES:                         (CHECK APPROPRIATE BOX)
         1. PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
         2. SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
         3. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
         4. APPEALS ARISING OUT OF THE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DECIDED BY THE SAME
            BANKRUPTCY JUDGE.
         5. REPETITIVE CASES FILED BY PRO SE LITIGANTS.
         6. COMPANION OR RELATED CASE TO CASE(S) BEING SIMULTANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S)):




         7. EITHER SAME OR ALL OF THE PARTIES AND ISSUES IN THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO.                                          , WHICH WAS
            DISMISSED. This case IS     IS NOT (check one box) SUBSTANTIALLY THE SAME CASE.




    /s/ W. Randal Bryant                                                                          June 18, 2019
 SIGNATURE OF ATTORNEY OF RECORD                                                                  DATE
